Citation Nr: 0415320	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
August 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for service connection for bilateral hearing 
loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  He claims that he was standing near 
a tank when a 76 mm round was fired and he was knocked to the 
ground.  He maintains that he could not hear for three to 
four weeks and that he went to sick call and was placed on 
light duty until he could hear again.  He insists that his 
hearing never returned to normal.  The Board also notes that 
a statement from his wife, who knew the veteran at the time 
of the incident, essentially confirms the veteran's history 
of the accident.

On his application for service connection submitted in 
December 1999, the veteran reported that he had been treated 
by Dr. Peter App for general health and hearing beginning in 
1950.  There is no indication in the record that the RO ever 
attempted to obtain any treatment records.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The Board acknowledges 
that the RO sent the veteran a letter dated December 5, 2000 
that referred to the VA's the duty to assist, but this was 
based on a previous law and is not sufficient to comply with 
the requirements of the VCAA.  

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his hearing loss 
since his discharge from service.  The 
veteran should be specifically requested 
to provide this information concerning 
any treatment he received from Dr. App.  
He should execute the proper 
authorization forms for release of this 
information.

2.  Thereafter, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

3.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be informed of the 
provisions of 38 C.F.R. § 3.385 (2003).



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


